DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The preliminary amendment filed on 3 March 2020 has been accepted and entered.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Helm et al. (US 2012/0250822 A1) discloses an X-ray imaging system (abstract) comprising a scintillator which comprises a first scintillation layer (120) having a first X-ray sensitivity and a second region (124) having a different second X-ray sensitivity (par. [0021]).
With respect to claims 1 and 8, Helm does not appear to disclose a monolithic scintillator comprising a first scintillator region, a second scintillator region, and an optically reflective barrier therebetween, in addition to the other claim elements.
With respect to claim 15, Helm does not disclose the claimed process of altering a crystal structure of a portion of a single physical bulk 
Claims 2-7, 9-14, and 16-20 are allowable for reasons of dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 






/MARK R GAWORECKI/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        22 July 2021